995 F.2d 233
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Richard Dennis TAYLOR, Petitioner-Appellant,v.Clifton E. FLOYD, Warden, Respondent-Appellee.
No. 92-56059.
United States Court of Appeals, Ninth Circuit.
Submitted May 25, 1993.*Decided June 8, 1993.

Before:  HUG, WIGGINS, and THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
Richard Dennis Taylor, a federal prisoner, appeals pro se the denial of his 28 U.S.C. § 2241 habeas corpus petition.   Taylor contends that even though he was sentenced under the United States Sentencing Guidelines, he is entitled to a hearing before the parole board.   We have jurisdiction under 28 U.S.C. § 2253.   We review de novo,  Tripati v. Henman, 843 F.2d 1160, 1162 (9th Cir.), cert. denied, 488 U.S. 982 (1988), and affirm.


3
On September 12, 1989, Taylor pleaded guilty to conspiracy to manufacture, distribute, and possess methamphetamine with the intent to distribute it, in violation of 21 U.S.C. §§ 841(a)(1) and 846.   He was sentenced under the Guidelines on November 13, 1989.   According to Taylor's presentence report, the conspiracy ended on May 1, 1989.


4
Taylor contends that he is eligible for parole because the conspiracy allegedly ended before November 18, 1988, when 21 U.S.C. § 846 was amended to incorporate the mandatory minimum sentences applicable to underlying offenses.   See United States v. Dabdoub-Canez, 961 F.2d 836, 838 (9th Cir.1992) (per curiam).   He argues that before that date, section 846 did not incorporate the "no parole" provision of 21 U.S.C. § 841(b)(1)(A).


5
The Sentencing Guidelines apply to defendants whose offenses were completed after November 1, 1987.   United States v. Gray, 876 F.2d 1411, 1418 (9th Cir.1989), cert. denied, 495 U.S. 930 (1990).   Defendants sentenced under the Guidelines are not eligible for parole.   Stange v. United States Parole Comm'n, 875 F.2d 760, 761 (9th Cir.1989).   Accordingly, Taylor's contention lacks merit.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3